Citation Nr: 1507740	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  14-10 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 




INTRODUCTION

The Veteran had active service from March 1943 to January 1946.  He died in December 2012.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania, which denied entitlement to nonservice-connected pension benefits.  The Veteran timely appealed the denial.  Unfortunately, during the pendency of the appeal, the Veteran passed away.  In a February 2014 VA memorandum, the Veteran's spouse was recognized as the substituted claimant.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the present case, the Veteran's claim was denied based on a finding that his countable income exceeded the Maximum Annual Pension Rate (MAPR).  In his notice of disagreement, the Veteran argued that the AOJ erred in including assets in an Irrevocable Trust, established in favor of D. L. S., in computing the Veteran's net worth.  


Initially, the Board notes that the AOJ made several transposition errors in computing the Corpus of Estate Determination (VA Form 21-5427); specifically, in calculating the Veteran and his spouse's monthly income and the net worth of the Irrevocable Trust. 

Additionally, in September 2012 and October 2012, subsequent to the August 2012 Corpus of Estate Determination but prior to the substantive appeal, the Veteran submitted updated financial information.  In his correspondence, the Veteran requested reconsideration based on the newly submitted financial information.  The AOJ did not revise the Corpus of Estate Determination to reflect the updated information or otherwise address that evidence in the March 2014 Statement of the Case.  Accordingly, the Board finds that a remand is necessary for initial AOJ consideration of the evidence and for an updated Corpus of Estate Determination.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1.  Based upon review of the pertinent evidence of record, prepare an updated Corpus of Estate Determination Form (VA Form 21-5427).  The Corpus of Estate Determination Form must clearly detail and explain how all monthly assets, income, and expenses, and annualized assets, income, and expenses were calculated. 

2.  Readjudicate the issue on appeal, to include formally adjudicating the issue of whether the Veteran's net worth is a bar to eligibility for nonservice-connected pension benefits and whether assets transferred to the Irrevocable Trust are countable assets in calculating net worth for pension purposes.  In rendering its decision, the AOJ must consider and apply, as appropriate, VAOPGCPREC 33-97, 72-90, and 73-91.  If the benefit sought on appeal remains denied, the Appellant and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if warranted.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




